

117 HR 5283 IH: Housing for our Firefighters Act
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5283IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Neguse (for himself and Ms. Porter) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide a housing allowance to Federal wildland firefighters, and for other purposes.1.Short titleThis Act may be cited as the Housing for our Firefighters Act. 2.Housing allowance for Federal wildland firefighters(a)In generalSubject to the availability of appropriations, the Secretary of the Interior and the Secretary of Agriculture shall provide a housing allowance to any Federal wildland firefighter hired at a location more than 50 miles from their primary residence. Such allowance shall be in an amount determined appropriate by the Secretaries and adjusted based on the cost of housing in the area of deployment.(b)Federal wildland firefighter definedIn this Act, the term Federal wildland firefighter means any temporary, seasonal, or permanent position at the Department of Agriculture or the Department of the Interior that maintains group, emergency incident management, or fire qualifications and primarily engages in or supports wildland fire management activities, including forestry and rangeland technicians and positions concerning aviation, fire heavy equipment operations, emergency dispatch communication services, or fire and fuels management.